531 S.W.2d 805 (1975)
CLAYTON BROKERAGE COMPANY OF ST. LOUIS, INC., Petitioner,
v.
Roy W. MOUER, Securities Commissioner of Texas, Respondent.
No. B-5238.
Supreme Court of Texas.
December 17, 1975.
Rehearing Denied February 11, 1976.
Jenkens & Gilchrist, John A. Gilliam, Henry Gilchrist and Christie S. Flanagan, Dallas, Thompson & Mitchell, Gerard K. Sandweg, Jr., St. Louis, Mo., for petitioner.
John L. Hill, Atty. Gen., David W. Pace, Asst. Atty. Gen., Austin, for respondent.


*806 ON MOTION FOR REHEARING
PER CURIAM.
Upon suit by the State of Texas, the trial court entered final judgment ordering that Petitioner, et al., be permanently enjoined from selling and offering to sell, within the State of Texas, securities involving "London Commodity Options" except in compliance with the Securities Act of Texas. The Court of Civil Appeals affirmed this judgment, stating: "We affirm the judgment of the trial court enjoining appellant from selling securities involving London options, because the offer and sale of such securities without registration is prohibited by the Texas Securities Act." 520 S.W.2d 802.
The application for writ of error subsequently filed by Petitioner was refused, no reversible error. Subsequently, Petitioner filed its motion for rehearing and, later, a motion to dismiss the entire cause as moot. The basis for the motion was the enactment by the United States Congress of the Commodity Futures Trading Commissions Act of 1974, P.L. 93-463, 88 Stat. 1389, 1 U.S.Code Cong. and Admin.News p. 1589 (1974), which became effective on April 21, 1975. The Act instituted federal regulation for commodity futures trading. In The State of Texas v. Monex International, Ltd., 527 S.W.2d 804 (Tex.Civ.App.  1975), the Court ruled, in effect, that the Federal Act preempts regulation of margin account sales for future delivery. Application for writ of error was this day refused. This ruling is equally applicable to the subject matter here and consistent therewith, and pursuant to Rule 483, Tex.R.Civ.P., we grant the motion of Petitioner to dismiss this cause as moot and it is so ordered.